ERVIN, Judge.
Appellant, Andrzej Nowak, appeals from a workers’ compensation order dismissing his claim for an increase in benefits arising from concurrent employmént. In dismissing the claim, the judge of compensation claims ruled, as a matter of law, that concurrent employment may not be included as a permitted claim under the provisions of Section 440.02(24), Florida Statutes (Supp.1990), which purport to exclude earnings from concurrent employment from the definition of “wages.” We reverse, based upon this court’s recent decision in Vegas v. Globe Security, 627 So.2d 76 (Fla. 1st DCA 1993) (en banc), stating that the 1990 amendment to section 440.02(24) has no impact on the calculation of average weekly wage under Section 440.14(l)(a), Florida Statutes.
REVERSED and REMANDED for further proceedings.1
SMITH and BARFIELD, JJ., concur.

. As a result of our disposition, we do not reach the remaining issues raised by appellant.